NOYES, Circuit Judge.
The complainant’s counsel states in his brief that he has no means of disproving the defendant’s affidavits. In view of this, and of the fact that there is nothing improbable in those affidavits, I deem it my duty, upon this application, to accept them as stating the truth. From these affidavits it appears: (1) That none of the lamps covered by the injunction have been manufactured since it was issued. (2) That none of such lamps manufactured before the injunction was issued have been sold in this country since that time. (3) That some of such lamps manufactured before the injunction was issued have been sold by the defendant in Europe since that time.
Upon these facts the case is brought, in my opinion, within the principles of the decisions in- Gould v. Sessions, 67 Fed. 163, 14 C. C. A. 366, and Bullock v. Westinghouse Co., 129 Fed. 105, 63 C. C. A. 607, holding, as I construe them, that an injunction against the infringement of a patent is not violated by the sale of the patented article in countries to which the monopoly does not extend. It is true that in the former case the court referred to the fact that “no preliminary arrangements for the sale were made in the United States”; but I cannot regard that statement as imposing a limitation upon the doctrine respecting sales in foreign countries.
The application to adjudge the defendant in contempt is denied.